Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 1, 5-13, 14 and 18-25 respectively are allowed and renumbered as claims 1, 2-10, 11, and 12-19 respectively.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Upon reconsideration, the application is allowable for the reasons set forth on pages 5-8 of the decision of the Patent Trial and Appeal Board (dated 12/24/2021), which is hereby incorporated by reference. As noted therein, and as argued on pages 14 and 17 of Appellant’s brief (see Appeal Brief, filed on 09/18/2019), the claimed invention requires “applying a modulo operation between the RSS result for the front-end flow and the first number” and “applying a modulo operation between the RSS result for the back-end flow and the second number”. To the extent Sawicki teaches an equivalence between the results of a modulo operation and an XOR operation—for a particular, limited situation, an ordinarily skilled artisan would not have been motivated to replace Friend’s XOR operation with a modulo operation (which is “quite slow”).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDARVA KHANAL whose telephone number is (571)272-8107. The examiner can normally be reached MON-FRI, 0800-1700.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANDARVA KHANAL/Examiner, Art Unit 2453                                                                                                                                                                                                        
/Hitesh Patel/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        
3/9/22